Citation Nr: 0423187	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  02-05 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include arthritis, as secondary to a service-
connected back disability.

2.  Entitlement to service connection for a left knee 
disability, to include arthritis, as secondary to a service-
connected back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active military duty from November 1942 
to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.  In that decision, the RO denied the 
veteran's claim for entitlement to service connection for 
bilateral knee disabilities as secondary to a service-
connected back disorder.

In November 2002, the case was remanded to the RO because the 
veteran had indicated that he wished to present testimony at 
a hearing on appeal before a Veterans Law Judge at the RO 
(Travel Board hearing).  The veteran subsequently withdrew 
his request for a hearing in written correspondence dated 
February 3, 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003) and 
VAOPGCPREC 7-2004.  

The record includes a January 2001 VCAA notice letter.  This 
letter, however, did not address the issue of secondary 
service connection.  Instead, the letter essentially informs 
the veteran of the types of evidence necessary to warrant 
direct service connection for his claimed disabilities.  
Given the fact that the veteran has not been provided VCAA 
notice, in the form of a specific letter, in connection with 
the issue of secondary service connection for bilateral knee 
disabilities, the Board concludes that any analysis given by 
the Board would not withstand judicial scrutiny.  Hence, the 
claim must be returned to the RO also for the purpose of 
having a new VCAA letter issued.

Second, the veteran wrote in a letter received in June 2003, 
that his doctors from the Sayre Clinic told him that his 
bilateral knee disabilities were related to his service-
connected back disability.  The veteran insinuates that he 
would obtain such an opinion letter if needed but it does not 
appear that either the Sayre Clinic or the veteran were 
contacted by the VA and such a letter specifically requested.  
As such, the Board finds that the claim must be returned to 
the RO for the purpose of obtaining that information.  This 
is being accomplished because VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003);

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) (West 2002), 
38 C.F.R. § 3.159(b)(1) (2003), and the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002) are 
fully complied with and satisfied as to 
the issues on appeal.  In particular, the 
RO must inform the claimant:  (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claims, to include secondary service 
connection; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the claimant is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his claims.  Additionally, the RO must 
specifically issue a letter to the 
veteran that provides in detail what the 
veteran must do in order to prevail on 
his claim for service connection on a 
secondary basis.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.  The RO is hereby notified 
that it should refer to VA Fast Letter 
04-17, dated August 12, 2004, concerning 
secondary service connection and the 
information required in the VCAA letter.

2.  The RO should contact the veteran and 
ask that he identify the names and 
addresses of the doctors that treated him 
for his bilateral knee disabilities at 
the Sayre Clinic.  Once that has been 
accomplished, the RO should contact the 
Sayre Clinic and ask whether a doctor 
under its employment specifically linked 
the veteran's knee disabilities with his 
service-connected back disorder.  If a 
doctor gave that opinion, the Sayre 
Clinic should be asked to provide a copy 
of said opinion in writing for use in 
this action.  The RO should further 
request that any medical evidence used as 
a reference for such an opinion be 
provided to the RO.  All information 
obtained should be added to the claims 
folder.  If the request is unsuccessful, 
the RO should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
opinion himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159 
(2003).

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2003); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate the claims seeking 
entitlement to service connection for disabilities of the 
right and left knees, as secondary to a service-connected 
back disorder.  If the benefits sought on appeal remain 
denied, the appellant and the appellant's representative 
should be provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



